Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-13-00259-CV

                     IN RE R.L. ROHDE GENERAL CONTRACTING, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa Justice

Delivered and Filed: May 15, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 23, 2013, Relator R.L. Rohde General Contracting, Inc. filed a petition for writ

of mandamus, complaining of the trial court’s denial of its motion to compel arbitration under

the Federal Arbitration Act (“FAA”). Relator contends mandamus relief is appropriate to review

the trial court’s order denying the motion to compel arbitration under the Federal Arbitration

Act. However, pursuant to section 51.016 of the Texas Civil Practice and Remedies Code, as of

September 1, 2009, “[i]n a matter subject to the [FAA], a person may take an appeal or writ of

error to the court of appeals from the judgment or interlocutory order of a district court . . . under

the same circumstances that an appeal from a federal district court’s order or decision would be

permitted by 9 U.S.C. Section 16.” TEX. CIV. PRAC. & REM. CODE § 51.016 (West Supp. 2012).

1
  This proceeding arises out of Cause No. 2012-CI-20355, styled Richard’s Rebar Placing, Inc. v. R.L. Rohde
General Contracting, Inc. and Northside Independent School District, pending in the 73rd Judicial District Court,
Bexar County, Texas, the Honorable David A. Canales presiding. However, the order complained of was signed by
the Honorable Antonia Arteaga, presiding judge of the 57th Judicial District Court, Bexar County, Texas.
                                                                                    04-13-00259-CV


       We conclude Relator has not established it lacks an adequate remedy by appeal, which is

a prerequisite to obtaining mandamus relief. See In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 136 (Tex. 2004) (orig. proceeding); see also CMH Homes v. Perez, 340 S.W.3d 444, 447-49

(Tex. 2011) (discussing the appellate remedies available to parties in arbitration proceedings); In

re Hydro Management Sys., L.L.C., No. 04-09-00808-CV, 2009 WL 5062320, at *1 (Tex.

App.—San Antonio Dec. 23, 2009, orig. proceeding) (mem. op., not designated for publication)

(concluding relator had an adequate remedy by appeal under Texas Civil Practice and Remedies

Code section 51.016 from the order denying the motion to compel arbitration). Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




                                               -2-